Citation Nr: 1045462	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  09-05 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for migraines, claimed as 
headaches secondary to a service-connected head injury.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to January 
1975.  

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from April 2008 (TDIU) and May 2008 (migraines) rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida. 

The Veteran testified before the undersigned Veterans Law Judge 
in October 2010.  A transcript of the hearing is of record.  

The issue of entitlement to a rating in excess of 50 
percent for posttraumatic stress disorder (PTSD) has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

The Board also notes that the Veteran indicated at his October 
2010 BVA hearing that he was in receipt of benefits from the 
Social Security Administration (SSA).  The Veteran, however, did 
not report to VA that there are SSA records that would be 
pertinent to his claim.  Specifically, he indicated that he was 
not in receipt of SSA disability benefits, but rather benefits 
due to age.  In Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 
2010), the Court noted that 38 U.S.C.A. § 5103A did not require 
VA to obtain all medical records or all SSA disability records, 
only those that are relevant to the Veteran's claim.  The Court 
also stated that VA was not required to obtain records in every 
case in order to rule out their relevance.  Rather, the standard 
is: as long as a reasonable possibility exists that the records 
are relevant to the veteran's claim, VA is required to assist the 
veteran in obtaining the identified records.  In this instance, 
the Veteran himself did not identify any SSA records that would 
be relevant to his claims.  The Board, therefore, concludes that 
the record does not establish a reasonable possibility that there 
are such records that are relevant to these claims.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010);  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  The Board finds that additional development is 
necessary to satisfy VA's obligations under VCAA.

Additional Medical Evidence- The Board initially notes that there 
are records in the claims file which were not considered in the 
Veteran's December 2008 statement of the case.  Specifically, a 
July 2009 VA examination.  Although the examination was 
undertaken to evaluate the Veteran's now service-connected head 
trauma, it was clearly germane to his claim for headaches because 
it considered his complaints associated with this disorder.  The 
examination also addressed his employment status which is 
relevant to his claim for TDIU.  There are also additional VA 
treatment records which address his headaches.  No waiver of 
initial RO consideration is of record.  See 38 C.F.R. §§ 19.31, 
20.1304 (2010). 

Without a written waiver of initial RO consideration of the 
additional medical evidence, the Veteran's claims must be 
returned to the agency of original jurisdiction (AOJ) for 
readjudication.  See Disabled American Veterans v. Principi, 327 
F. 3d 1339 (Fed. Cir. 2003) [absent a waiver, the Board may not 
adjudicate a claim based on evidence which has not been 
previously considered by the RO].

The Board notes that the Veteran additionally submitted internet 
research regarding post concussion headaches and traumatic brain 
injury at his October 2010 BVA hearing.  This evidence was 
submitted with waiver of RO review.

Headaches-  Although the Veteran initially claimed service 
connection for a headache disorder on a direct basis, it appears 
that he has amended his argument to include a claim for service 
connection for this disorder on a secondary basis.  At his 
October 2010 hearing, the Veteran, through his representative, 
indicated that his disorder was related to his service-connected 
head trauma. See BVA Hearing Transcript (T.) at 15.  Similar 
contentions were raised on his February 2009 substantive appeal.  
The Board construes this statement as a request that his claim 
for a headache disorder also be considered on a secondary basis-
specifically secondary to his service-connected head trauma.  The 
applicable secondary service connection laws and regulations have 
not yet been sent to the Veteran.  As such, corrective VCAA 
notice must be sent.

The Board has additionally reviewed a July 2009 VA examination 
which considered the Veteran's headache complaints.  However, the 
Board finds that the medical examination does not contain 
sufficient detail to decide the claim on appeal.  The Court has 
held that where a medical examination does not contain sufficient 
detail to decide the claim on appeal, the Board must return the 
report as inadequate for evaluation purposes.  Hayes v. Brown, 9 
Vet. App. 67, 73 (1996); see also Barr v. Nicholson, 21 Vet. App. 
303, 311-12 (2007) (noting that once VA provides an examination 
to a Veteran, VA has a duty to ensure that the examination is 
adequate for evaluation purposes).  

Specifically, although the July 2009 VA examiner concluded that 
the Veteran's service connected head trauma did not cause the 
Veteran's various subjective complaints, the examiner did not 
adequately discuss whether the Veteran's service-connected head 
trauma aggravated his headaches.  38 C.F.R. § 3.310(b).  Thus, 
further development is necessary. 

Moreover, the Board notes there are potentially outstanding VA 
treatment records which may be pertinent to his claim.  The 
Veteran indicated in his February 2009 substantive appeal that he 
had been seen by a physician at the Mobile VA Outpatient Clinic 
(OPC) the day prior, specifically on February 4, 2009 who had 
indicated that his migraines may have resulted from his in-
service head trauma.  The Board notes that the most recent VA 
treatment records in the claims file, from the Mobile OPC, are 
only current through February 3, 2009.  As such, there may be 
additional records which have not yet been associated with the 
claims file. 

The Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The 
Board finds that additional treatment records with regard to his 
headaches may provide pertinent evidence, and that VA should 
attempt to obtain any such records identified by the Veteran, 
which have not already been obtained.

TDIU-  The Veteran believes that his service-connected 
disabilities prevent him from securing and maintaining gainful 
employment and seeks entitlement to a TDIU.  The Veteran is 
service-connected for various disabilities including: PTSD (50 
percent disabling), tinnitus (10 percent disabling), vertigo (10 
percent disabling), bilateral hearing loss, diplopia and head 
trauma (each at non-compensable rating).  The Board notes that 
these awards, in combination, represent a 60 percent disability 
rating under 38 C.F.R. § 4.25, Table I.  Thus, at the present 
time, the Veteran does not meet the schedular requirements of 38 
C.F.R. § 4.16(a).   

While the Veteran received VA examinations in March 2008, they 
were conducted in connection with other claims (PTSD and 
Audiological).  Further, the Board finds that although the VA 
examiners considered the effects of his service-connected 
disabilities on his employability, none addressed all of his 
service-connected disabilities at the same time.  Rather, the 
examiners offered piecemeal opinions regarding the specific 
effects of one particular service-connected disability on the 
Veteran's employability, not whether all of his service-connected 
disabilities together prohibit him from sustaining gainful 
employment.  Additionally, a January 2008 treating physician only 
addressed the effects of the Veteran's PTSD on his employability. 

The available evidence of record includes a January 2008 VA 
treatment record which reflected that the Veteran had recently 
quit his job as a bus driver because he was unable to tolerate 
the noise and was startling frequently.  A March 2008 VA examiner 
indicated that the Veteran continued to hold a voluntary job at a 
museum which he enjoyed and was quite comfortable with.  However, 
the VA examiner indicated that the severity of his PTSD symptoms 
had worsened and was impacting him now in a more adverse reaction 
in social, interpersonal and industrial settings.  A March 2008 
audiological examiner indicated that the Veteran's hearing 
impairment would restrict him from employment situations which 
involved hazardous noise exposure, extensive telephone usage, and 
those situations in which the inability to hear verbal directions 
could present a danger to himself or others.  As previously 
noted, these reports do not address the effects of all the 
Veteran's service-connected disabilities on his employability.

A July 2009 VA examiner who evaluated the Veteran's remaining 
service-connected disabilities did not discuss the effects of his 
vertigo, diplopia and head trauma, on his employability, instead 
indicating that this analysis was not applicable as the Veteran 
was currently retired. 

Given the evidence of record demonstrating that the Veteran may 
be unemployable as result of his service connected disabilities 
in their entirety, the Board has little choice but to Remand this 
matter to afford the Veteran a VA examination.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Send the Veteran corrective VCAA notice 
pertaining to the issue of entitlement to 
service connection for migraines, claimed 
as headaches, on a direct basis and as 
secondary to his service-connected head 
injury.  Such notification must include the 
criteria necessary to substantiate this 
service connection claim on both direct and 
secondary bases.  

2.  Obtain VA outpatient treatment records 
from the Mobile OPC in February 2009.  Any 
negative search result should be noted in 
the record. 

3.  Following the development set forth in 
Remand paragraphs 1 & 2, the July 2009 VA 
examiner is asked to once again review the 
claims file and furnish a supplementary 
opinion.  If the July 2009 VA examiner is 
not available or is unable to provide a 
more thorough rationale, the Veteran should 
be scheduled for another examination.  

For any headache disorder diagnosed, the 
July 2009 examiner, or new examiner, should 
render an opinion as to whether it is at 
least as likely as not (a 50 percent 
probability or greater) that the service-
connected head trauma has aggravated any 
such diagnosed headache disorder.  

If the Veteran's headache disorder is not 
found to be related to his service 
connected head trauma, the examiner should 
render an opinion as to whether it is at 
least as likely as not that the Veteran's 
headaches (a 50 percent probability or 
greater) had their onset in service or are 
otherwise etiologically related to his 
active service.  The examiner should 
discuss the Veteran's assertions that he 
has suffered from headaches since service 
and the first documented post-service 
complaints of headaches in an October 1975 
treatment record. 

Any opinion(s) offered should be 
accompanied by a clear rationale 
consistent with the evidence of record.  
The claims file must be reviewed in 
conjunction with the examination, and the 
examiner must indicate that such review 
occurred.  If the examiner cannot provide 
an opinion without resorting to mere 
speculation, such should be stated with 
supporting rationale.

The term "aggravated" in the above context 
refers to a permanent worsening of the 
underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.  

If aggravation is present, the examiner 
should indicate, to the extent possible, 
the approximate level of severity of the 
headache disorder (i.e., a baseline) before 
the onset of the aggravation.

4.  The Veteran should be afforded a VA 
examination with opinion to determine 
whether he is unemployable solely due to 
his service-connected PTSD, tinnitus, 
vertigo, bilateral hearing loss, diplopia,  
and head trauma.  

Any and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed.  The examiner should be 
requested to review all pertinent records 
associated with the claims file and to 
comment on the effect of the Veteran's 
service-connected disabilities on his 
ability to engage in any type of full-time 
employment and whether, in the examiner's 
opinion, the service-connected disabilities 
alone are of such severity to result in 
unemployability.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important 'that each disability 
be viewed in relation to its history[,]' 38 
C.F.R. § 4.1, copies of all pertinent 
records in the appellant's claims file, or 
in the alternative, the claims file, must 
be made available to the examiner for 
review.

The examiner should explain the rationale 
for any opinion given regarding the effect 
of the Veteran's service-connected 
conditions on his ability to obtain or 
maintain employment, to include discussion 
of obstacles and challenges he might face, 
and his capability for performing sedentary 
employment in light of his past employment 
experience.  The examiner should note that 
consideration may be given to the Veteran's 
level of education, special training, and 
previous work experience in arriving at a 
conclusion, but not to his age or to the 
impairment caused by nonservice-connected 
disabilities.  The question is whether the 
Veteran is capable of performing the 
physical and mental acts required by 
employment, not whether the Veteran can 
find employment.

5.  Upon completion of the above, 
readjudicate the issues on appeal, to 
include a determination as to whether 
referral of the Veteran's TDIU claim to 
the appropriate department officials 
under 38 C.F.R. 
§ 4.16(b) for extraschedular 
consideration is warranted.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence added to the record after 
the December 2008 statement of the case, 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the Veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

